UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: February 29, 2012 Vincent P. Corti AMCAP Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders AMCAP Fund® [photo of young corn plant in therain] Special feature Growth investing in an uncertain environment uSee page 6 Annual report for the year ended February 29, 2012 AMCAP Fund seeks long-term growth of capital by investing primarily in U.S. companies that have solid long-term records and the potential for good future growth. This fund is one of the 33 American Funds. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2012 (the most recent calendar quarter-end): Class A shares Reflecting 5.75% maximum sales charge 1 year 5 years 10 years Average annual total return — % % Cumulative total return % % % The total annual fund operating expense ratio is 0.73% for Class A shares as of the prospectus dated May 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. Results for other share classes can be found on page 34. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: U.S. stocks ended the fiscal year on a positive note after struggling with concerns about the economy and debt problems both in Europe and at home. This gain occurred despite further uncertainty in economies around the world as well as social unrest in the Middle East. In this volatile environment, AMCAP posted a total return of 5.5%, compared with 5.1% for the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of primarily large U.S. stocks. The fund also outpaced the Lipper Growth Funds Index return of 2.7%. Over the long term, AMCAP has exceeded the S&P 500 and the Lipper Growth Funds Index by sizable margins. For the past 10 years, AMCAP had an average annual total return of 5.3%, compared with 4.2% for the S&P 500 and 3.6% for the Lipper Growth Funds Index. For the fund’s nearly 45-year lifetime, AMCAP had an average annual total return of 11.3%, compared with 9.5% for the S&P 500 and 8.5% for the Lipper Growth Funds Index. Investment results analysis Information technology, the fund’s largest sector, had mixed results. Apple, the fund’s largest holding, rose 53.6% and Microsoft, AMCAP’s second-largest holding, gained 19.4%. Other technology stocks such as Oracle (–11.0%), Yahoo! (–9.6%) and Hewlett-Packard (–42.0%) didn’t fare as well. The fund’s health care holdings made a major contribution. They included Biogen Idec (+70.3%), a developer of treatments for multiple sclerosis and cancer and AMCAP’s fifth-largest holding, CVS Caremark (+36.4%), Amgen (+32.4%) and Gilead Sciences (+16.7%), the fund’s fourth-largest holding. Consumer discretionary companies generally helped the fund. They included Comcast (+14.1%), the largest cable television operator in the U.S., Tractor Supply (+64.1%), operator of farm and ranch stores throughout the U.S., and YUM! Brands (+31.6%), a quick-service-oriented restaurant company whose brands include Taco Bell, KFC and Pizza Hut. YUM! Brands reported that in 2011 its growing business in China accounted for 42% of its revenues. [photo of young corn plant in therain] [Begin Sidebar] In this report Special feature 6 Growth investing in an uncertain environment Contents 1 Letter to investors 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers About the cover: Young corn plants grow in the spring rain. [End Sidebar] The fund’s energy holdings had mixed results. EOG Resources, an oil and gas production company and the fund’s sixth-largest holding, gained 1.4%. Schlumberger, a leading provider of services and technology to the petroleum industry, declined 16.9%. At the end of the fiscal year, AMCAP’s industry sector mix included 19.9% in information technology, 17.3% in health care, 14.4% in consumer discretionary, 8.7% in industrials and 7.5% in energy. The fund also had 11.5% in cash and other short-term securities. Looking ahead As we look forward to the coming year, there are a number of positive and negative factors to be considered. On the positive side, the euro zone’s ability thus far to avoid a breakup has alleviated much concern. Stock market volatility has diminished in the last few months. U.S. corporations are still in very good shape with strong balance sheets and record high profit levels. Finally, the U.S. economy continues to strengthen, the financial well-being of American consumers is improving and banks are lending more, which will help economic growth continue. On the other hand, there is still no real plan in the United States to deal with the deficit and excessive spending issues. China faces a difficult shift from an export-driven economy to one driven by consumer spending, and it has to manage the overheated housing market. Globally, rising oil prices could hurt both consumers and businesses alike and could dampen economic growth as a result. In periods like these, we believe our focus on fundamental research and a multiple-year investment horizon, as contrasted with a shorter term trading style, will benefit our shareholders over the long term. AMCAP invests in companies that have a solid growth history and characteristics that we believe can keep that growth continuing in the future. In uncertain times, our steadfast focus on these fundamentals can help us identify opportunities as they arise. For more details on how we invest in uncertain markets, see our feature article beginning on page 6. We thank our long-term investors and welcome our new investors to AMCAP Fund. Cordially, /s/ Claudia P. Huntington Claudia P. Huntington Vice Chairman of the Board /s/ Timothy D. Armour Timothy D. Armour President April 9, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] We are deeply saddened by the loss of Jon B. Lovelace Jr., chairman emeritus and former portfolio counselor of American Mutual Fund, chairman emeritus of Capital Research and Management Company and former chairman of The Capital Group Companies. Nearly every aspect of the Capital Group bears some stamp of Jon’s leadership and service from 1951 until 2005. He was one of the principal architects of our Multiple Portfolio Counselor System, an early proponent of international investing, the founder of New Perspective Fund and Capital Income Builder and a standard-bearer of the Capital Group’s mission to serve investors. Though he never sought the spotlight, his accomplishments in life, work and philanthropy will long be remembered. [End Sidebar] [Begin Table] Cumulative total returns with distributions reinvested (for periods ended 2/29/12) 1 year 5 years 10 years AMCAP (Class A shares) % % % Standard & Poor’s 500 Composite Index* Lipper Growth Funds Index *The S&P 500 is unmanaged and, therefore, has no expenses. [End Table] [Begin Table] AMCAP’s lifetime results with distributions reinvested (5/1/1967–2/29/2012) Cumulative total return Average annual total return AMCAP % % Standard & Poor’s 500 Composite Index* Lipper Growth Funds Index Consumer Price Index (inflation)† *The S&P 500 is unmanaged and, therefore, has no expenses. † Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. [End Table] The value of a long-term perspective How a $10,000 investment has grown Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. The chart and accompanying table illustrate how a $10,000 investment in AMCAP grew between May 1, 1967 — when the fund began operations — and February 29, 2012. As you can see, that $10,000 grew to $1,124,759 with all distributions reinvested. Over the same period, $10,000 would have grown to $588,931 in the unmanaged Standard & Poor’s 500 Composite Index. The chart also records the fund’s progress relative to the rate of inflation as measured by the Consumer Price Index. The fund’s year-by-year results appear in the table under the chart. You can use this table to estimate how much the value of your own holdings has grown. Let’s say, for example, that you have been reinvesting all your dividends and capital gain distributions since February 28, 1997. Over the last 15 years, the value of the investment shown here more than tripled, from $346,783 to $1,124,759. Thus, in the same period, the value of your 1997 investment — regardless of size — has also more than tripled. [Begin Table] Average annual total returns based on a $1,000 investment (for periods ended February 29, 2012)* 1 year 5 years 10 years Class A shares –0.63 % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 28 and 29 for details. [End Table] [begin mountain chart] S&P 500 with dividends reinvested AMCAP with dividends reinvested (cumulative lifetime total return: 11,147.6%)4 Consumer Price Index (inflation)5 5/1/1967 $ 5/1/1967 $ 5/1/1967 $ 2/29/1968 $ 2/29/1968 $ 2/29/1968 $ 2/28/1969 $ 2/28/1969 $ 2/28/1969 $ 2/28/1970 $ 2/28/1970 $ 2/28/1970 $ 2/28/1971 $ 2/28/1971 $ 2/28/1971 $ 2/29/1972 $ 2/29/1972 $ 2/29/1972 $ 2/28/1973 $ 2/28/1973 $ 2/28/1973 $ 2/28/1974 $ 2/28/1974 $ 2/28/1974 $ 2/28/1975 $ 2/28/1975 $ 2/28/1975 $ 2/29/1976 $ 2/29/1976 $ 2/29/1976 $ 2/28/1977 $ 2/28/1977 $ 2/28/1977 $ 2/28/1978 $ 2/28/1978 $ 2/28/1978 $ 2/28/1979 $ 2/28/1979 $ 2/28/1979 $ 2/29/1980 $ 2/29/1980 $ 2/29/1980 $ 2/28/1981 $ 2/28/1981 $ 2/28/1981 $ 2/28/1982 $ 2/28/1982 $ 2/28/1982 $ 2/28/1983 $ 2/28/1983 $ 2/28/1983 $ 2/29/1984 $ 2/29/1984 $ 2/29/1984 $ 2/28/1985 $ 2/28/1985 $ 2/28/1985 $ 2/28/1986 $ 2/28/1986 $ 2/28/1986 $ 2/28/1987 $ 2/28/1987 $ 2/28/1987 $ 2/29/1988 $ 2/29/1988 $ 2/29/1988 $ 2/28/1989 $ 2/28/1989 $ 2/28/1989 $ 2/28/1990 $ 2/28/1990 $ 2/28/1990 $ 2/28/1991 $ 2/28/1991 $ 2/28/1991 $ 2/29/1992 $ 2/29/1992 $ 2/29/1992 $ 2/28/1993 $ 2/28/1993 $ 2/28/1993 $ 2/28/1994 $ 2/28/1994 $ 2/28/1994 $ 2/28/1995 $ 2/28/1995 $ 2/28/1995 $ 2/29/1996 $ 2/29/1996 $ 2/29/1996 $ 2/28/1997 $ 2/28/1997 $ 2/28/1997 $ 2/28/1998 $ 2/28/1998 $ 2/28/1998 $ 2/28/1999 $ 2/28/1999 $ 2/28/1999 $ 2/29/2000 $ 2/29/2000 $ 2/29/2000 $ 2/28/2001 $ 2/28/2001 $ 2/28/2001 $ 2/28/2002 $ 2/28/2002 $ 2/28/2002 $ 2/28/2003 $ 2/28/2003 $ 2/28/2003 $ 2/29/2004 $ 2/29/2004 $ 2/29/2004 $ 2/28/2005 $ 2/28/2005 $ 2/28/2005 $ 2/28/2006 $ 2/28/2006 $ 2/28/2006 $ 2/28/2007 $ 2/28/2007 $ 2/28/2007 $ 2/29/2008 $ 2/29/2008 $ 2/29/2008 $ 2/28/2009 $ 2/28/2009 $ 2/28/2009 $ 2/28/2010 $ 2/28/2010 $ 2/28/2010 $ 2/28/2011 $ 2/28/2011 $ 2/28/2011 $ 2/29/2012 $ 2/29/2012 $ 2/29/2012 $ [end mountain chart] Average annual total return for 44-3/4 years: 11.1%4 Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested — .2 .2 .2 .2 .2 Value at fiscal year-end1 AMCAP total return 0.6% Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested .3 .3 .2 .3 .3 .4 .7 Value at fiscal year-end1 AMCAP total return Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested Value at fiscal year-end1 AMCAP total return Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested Value at fiscal year-end1 AMCAP total return Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested Value at fiscal year-end1 AMCAP total return Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested .1 — Value at fiscal year-end1 AMCAP total return Year ended February 28 or 29 Total value (dollars in thousands) Dividends reinvested Value at fiscal year-end1 AMCAP total return 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3For the period May 1, 1967 (when the fund began operations), through February 29, 1968. 4Includes reinvested dividends of $101,674 and reinvested capital gain distributions of $633,757. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. The S&P 500 is unmanaged and, therefore, has no expenses. The results shown are before taxes on fund distributions and sale of fund shares. [photo of young corn plant in therain] [Begin Photo Caption] [photo of Claudia Huntington] Claudia Huntington [End Photo Caption] [Begin Photo Caption] [photo of Eric S. Richter] Eric S. Richter [End Photo Caption] [photo of a ladybug on a blade of grass] [Begin Pull Quote] Financial markets are built on trust and leverage. If there is any loss of trust, the concerns over leverage can cause equity markets to react negatively and with much more volatility. Claudia Huntington [End Pull Quote] [photo of raindrops falling in a puddle of water] Growth investing in an uncertain environment Global uncertainty, volatility and risk are central concerns of investors today, and it’s not difficult to understand why. During the past few years, equity investors endured dramatic volatility, as illustrated by the chart on page 11 that tracks market volatility through time. [photo of rain falling onto asee-through umbrella] In this type of environment, it’s easy to miss the fact that many U.S. companies are posting record profits, and that price-to-earnings ratios of many stocks are still at or below reasonable levels. Understandably, the negative headlines from Europe, Asia and the Middle East are disturbing. These headlines include the debt crisis in Europe and the fear of contagion to other developed nations, geopolitical strife in the Middle East, Japan’s earthquake and tsunami and perceived legislative gridlock in the U.S. But often in periods of uncertainty and volatility there are values to be found in companies that have excellent growth potential. AMCAP Fund’s portfolio counselors and investment analysts met recently to discuss the current outlook, global challenges in the year ahead and which companies they believe are likely to emerge in a stronger position from this difficult period. Q: How would you describe the primary risks that investors face today? Claudia Huntington: The major problem facing global markets is that developed nations have too much leverage, whether in sovereign or consumer debt. Much of the risk in the global markets lies in how this is resolved. If the solution to the debt problem can be approached as a multiyear, gradual process through rational and well-organized plans, then the risk to the equity market is lowered substantially. It allows people to see through the valley of doubt. If there is no plan — or if the plan is not good enough — the risk to the global financial system is elevated. Financial markets are built on trust and leverage. If there is any loss of trust, the concerns over leverage can cause equity markets to react negatively and with much more volatility. I am hopeful that with the amount of attention being focused on the problem, and with the actions taken so far, we are on our way to a longer term solution for the debt crisis. But there may be times when we experience it as two steps forward and one step back. [photo of a weathervane] [photo of the sun shining through trees] [photo of rain falling on a treebranch] [Begin Sidebar] A wealth of experience AMCAP Fund’s four portfolio counselors bring together 95 years of investment experience to managing your investment. Here are the specific years of experience for these primary decision-makers for the fund: Years of investment Portfolio counselor experience Claudia P. Huntington 39 Eric S. Richter 20 C. Ross Sappenfield 20 Barry S. Crosthwaite 16 Years of experience as of February 29, 2012. [End Sidebar] [Begin Pull Quote] When the market gets too depressed about an industry or a company, and we believe in that company, we can take advantage by establishing or adding to a long-term position. Eric Richter [End Pull Quote] [Begin Photo Caption] [photo of James Terrile] James Terrile [End Photo Caption] [Begin Photo Caption] [photo of Larry Solomon] Larry Solomon [End Photo Caption] Eric Richter: It can be very difficult for investors when you get caught up in the day-to-day news flow. The key thing to remember is that news cycles change a lot more than the fundamentals do. There are times within a single week where we see contradictory reports that leave people overly optimistic or pessimistic, and that generate large moves up and down in particular stocks. This is when staying focused on the critical company fundamentals is particularly important. When the market gets too depressed about an industry or a company, and we believe in that company, we can take advantage by establishing or adding to a long-term position. Unjustified volatility on the upside can give us the opportunity to reduce positions in favor of better opportunities. Q: Is corporate America on sale at a discount as some analysts believe? James Terrile: Not on average, but I would say that selective companies are. The post–2008 world is undergoing massive restructuring. That process of change wreaks havoc on business models that are not flexible enough to change. Companies need focus and competitive advantages and must not be reliant on the past. Financial, health care and public sectors may change radically in the next decade. Long term, stocks are very attractive relative to many asset classes because of the chance for growth and cash flow returns from dividends and share repurchases. It is hard to imagine how pension fund managers and retirees will successfully live off of U.S. Treasury bonds at 2% or less and deposits at close to 0%. In contrast, good-quality companies can be found offering strong prospects for long-term growth of capital as well as the potential for future dividends. Q: Where are AMCAP investment professionals finding companies that have the potential to emerge in a stronger position from this difficult period? Eric: We are finding companies in different industries and of varying market size. They range from very large online retailers, software developers and energy companies to small and mid-size companies with a niche of growth that few recognize yet. James: SuccessFactors, based in San Mateo, California, sells business execution and human resources programs to small, medium and large businesses. The company was growing very rapidly, and, despite a high short-term valuation, was acquired last year by SAP, a German software company. Larry Solomon: One of my areas of focus is the software industry. Many of these companies are introducing important new products. Coming out of the recession, companies that have the potential to do well are those that have products that appeal to the new way of computing and the new types of devices that are being introduced, which include tablets and smartphones as well as personal computers. New product cycles are driving the revenues of the software companies. Microsoft has a new operating system called Windows 8 and a new set of Office applications coming out within the next year. These are the most profitable products that Microsoft sells. Oracle is constantly upgrading its enterprise applications, which are essential for the majority of Fortune 500 companies to run their businesses. Oracle has a constant cycle of selling new software and maintenance to its customers. Adobe will be shipping a new version of Creative Suite, its best selling product. Software companies have also started paying dividends. Microsoft, for example, has increased its dividend by more than 20% in each of the past two years. Software companies are beginning to realize the importance of dividends because they allow many more types of shareholders to invest, and they can put a floor under a stock. This is particularly true when bond yields are so low. The prospect of getting a 2% to 3% dividend each year plus capital appreciation can be very attractive to investors. And, contrary to conventional wisdom, a company can have good fundamental growth prospects, at rates higher than the average company, and still pay a dividend. [photo of wet blades of grass] [Begin Pull Quote] Pricing is powerful. If you can find companies that have long-term pricing power for their scarce or unique services, you have likely found a good long-term investment. Alex Popa [End Pull Quote] Barry Crosthwaite: There have been revolutions in gas and oil in the U.S., and AMCAP has invested in a major company involved in this new process. Thanks to technological advances and relatively high oil prices, many oil and gas firms are now able to tap into once-overlooked hydrocarbon deposits. In the past, these bypassed zones were known to contain fossil fuels but were unable to be recovered economically because of low prices and poor technology. This has been changing in recent years as a combination of precise horizontal drilling [to target bypassed zones] and hydraulic fracturing [to increase oil and gas mobility] has allowed these products to be brought to the surface. As a result, the success of these unconventional approaches has caused natural gas prices to collapse. The great news for the U.S. is that it may have a supply of natural gas at very low cost relative to oil for many years, perhaps decades, ahead. This very low cost natural gas will enable U.S. companies to be more competitive globally in petrochemicals and energy-intensive industries, as well as fill a growing portion of our transportation fuel needs. Increased unconventional oil production could materially reduce the U.S. current account deficit and create energy jobs in the U.S. instead of in the countries we currently import this oil from. EOG Resources, one of our holdings, is directly exposed to these unconventional oil and gas drilling techniques. It’s important to point out, however, that some environmental groups have shown concerns that these new technologies could impact water supplies in the drilling area and there are groups seeking to ban types of hydraulic fracturing until more is known about the process. Given the material benefits to the country of lower cost natural gas and increased oil production, I expect any reasonable environmental concerns can be mitigated at modest economic costs. While unconventional techniques have had a revolutionary impact in the U.S., the prospects for these techniques to migrate globally could create great opportunities for growth to leading U.S. energy companies. Alex Popa: When I joined Capital Research and Management Company in 2007, I asked to cover an industry that was boring and industrial. So as my first task, I was assigned railroads. They were industrial but turned out to be anything but boring. If you can find an industry where the companies do well in a wide variety of economic environments, then you’re onto something that could be a very profitable buy and hold investment. The rail industry, under a wide variety of environments, did better overall than the market for 10 straight years, which is the very type of company we are looking for in AMCAP. Pricing is powerful. If you can find companies that have long-term pricing power for their scarce or unique services, you have likely found a good long-term investment. Profitability will rise. And if they use cash flows judiciously, as the railroads have done, then you may be set up for some very good shareholder results. [Begin Sidebar] Tracking volatile markets through the years One way to measure volatility is to calculate the number of days that the market — as measured by the unmanaged Standard & Poor’s 500 Composite Index — fluctuated more than 3%. From 1928 through 2011, the S&P 500 rose or declined more than 3% on 3% of trading days. In contrast, during 2011, it fluctuated more than 3% on 5% of the days. Volatility peaked in 2008 when the index climbed or fell greater than 3% on 17% of trading days. A major reason for the recent increase in volatility is the growing number of short-term traders in the stock and bond markets. The dotted line across the bottom of the chart is 3%. As the chart shows, the 2008–2009 volatility was the highest since the early 1930s following the market crash and the Great Depression. Sources: Capital Strategy Research; Standard & Poor’s Corp. [End Sidebar] [Begin Photo Caption] [photo of Alex Popa] Alex Popa [End Photo Caption] [Begin Photo Caption] [photo of Barry S. Crosthwaite] Barry S. Crosthwaite [End Photo Caption] Of course, there are challenges ahead. Railroads are an economically sensitive sector. Freight railroads are one of this country’s great competitive strengths. We have one of the most efficient freight transportation systems in the world. But if the economy does poorly, they won’t do well in the near term because of a fixed cost structure. New regulations are another possible problem. And today, coal, one of their major customers, is in distress because of falling natural gas prices and a very warm winter. ¡ Summary investment portfolio, February 29, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Information technology 19.87 % Health care Consumer discretionary Industrials Energy Other industries Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Percent Value of net Common stocks- 88.36% Shares ) assets Information technology- 19.87% Apple Inc. (1) $ % Manufacturer of personal computers and various software products, as well as tablets, laptops, media players, browsers and smartphones. Microsoft Corp. A world leader in software and Internet technologies. Its products include the Windows operating system and Office software. Oracle Corp. Major supplier of database management software. Also develops business applications and provides consulting and support. Adobe Systems Inc. (1) Computer software manufacturer of multimedia and creativity products. Texas Instruments Inc. Global maker of semiconductors and a leading producer of digital signal processors. Yahoo! Inc. (1) One of the three largest Internet portals, offering online media, commerce and communications services to consumers and businesses worldwide. MasterCard Inc., Class A Major transaction processing company that manages several payment card brands. Accenture PLC, Class A Management consulting, technology services and outsourcing company. QUALCOMM Inc. Develops and licenses technologies for digital wireless communications products. Other securities Health care- 17.26% Gilead Sciences, Inc. (1) Develops drugs to treat infectious diseases and cancer. Biogen Idec Inc. (1) A leader in developing therapies to treat multiple sclerosis and cancer. St. Jude Medical, Inc. Manufactures mechanical heart valves, pacemakers and other devices to treat cardiovascular diseases. Amgen Inc. The world's largest biotechnology company. Hologic, Inc. (1)(2) Manufacturer of various medical technologies relating to women's health care. Endo Pharmaceuticals Holdings Inc. (1)(2) Specialty health care solutions company focused on pain management. Forest Laboratories, Inc. (1) Licenses and markets drugs to treat psychiatric disorders, neurologic diseases and heart disease. McKesson Corp. A leading distributor of pharmaceuticals in the U.S. Alexion Pharmaceuticals, Inc. (1) Develops drug treatments for cardiovascular, autoimmune and neurologic diseases. Medco Health Solutions, Inc. (1) Manages pharmacy benefits for clients including unions, corporations and HMOs. Other securities Consumer discretionary- 14.39% DIRECTV, Class A (1) Digital television services provider in the United States, Latin America and the Caribbean. Comcast Corp., Class A The largest cable TV provider in the U.S. Garmin Ltd. Manufacturer of GPS-enable navigation, communication and information devices and applications. Kohl's Corp. A top retailer of moderately priced clothing, accessories and housewares. News Corp., Class A A leading global media conglomerate with businesses ranging from movies and television to operation of satellite TV platforms. Johnson Controls, Inc. A leading manufacturer of components for automotive systems and building controls. YUM! Brands, Inc. Quick-service-oriented restaurant company whose brands include Taco Bell, KFC and Pizza Hut. Harley-Davidson, Inc. The world's leading producer of heavyweight motorcycles. Tractor Supply Co. Operator of retail farm and ranch stores throughout the U.S. NIKE, Inc., Class B The world's leading athletic shoe company. Also operates shoe and sportswear stores. Time Warner Cable Inc. Major cable television provider operating in the United States. Time Warner Inc. This media and communications conglomerate combines Internet services with film, TV, cable and publishing. Other securities Industrials- 8.74% Precision Castparts Corp. Manufactures jet engine parts, valves and industrial tools. Union Pacific Corp. Operates the largest railroad in the U.S.; also delivers freight to Canada and Mexico. United Parcel Service, Inc., Class B The world's largest package delivery company and express carrier. Verisk Analytics, Inc., Class A (1) Risk assessment services provider operating mainly in the property/casualty insurance industry. Other securities Energy- 7.45% EOG Resources, Inc. An oil and gas exploration and production company with global operations. Schlumberger Ltd. A leading provider of services and technology to the petroleum industry. Apache Corp. An independent oil and gas exploration and development company with onshore and offshore operations worldwide. FMC Technologies, Inc. (1) Engaged in offshore energy production, food processing and airplane loading systems. Devon Energy Corp. A major independent producer of oil and natural gas. Other securities Financials- 6.80% JPMorgan Chase & Co. Global financial services firm operating in the investment banking, transaction processing, asset and wealth management, and private equity sectors. Capital One Financial Corp. One of the largest U.S. credit card issuers. Other securities Consumer staples- 4.37% CVS/Caremark Corp. A major U.S. drugstore chain. Philip Morris International Inc. One of the world's largest international tobacco companies. Other securities Materials- 4.28% Celanese Corp., Series A Producer of industrial chemicals, acetyl products and engineered polymers. Other securities Telecommunication services- 2.29% MetroPCS Communications, Inc. (1) Mobile telecommunications provider operating in the U.S. tw telecom inc. (1) Provider of broadband voice and data networking services. Other securities Miscellaneous -2.91% Other common stocks in initial period of acquisition Total common stocks (cost: $15,436,526,000) Percent Value of net Convertible securities- 0.00% ) assets Consumer discretionary - 0.00% Other securities Total convertible securities (cost: $230,000) Percent Value of net Bonds & notes- 0.17% ) assets Financials - 0.17% Other securities Total bonds & notes (cost: $40,000,000) Principal Percent amount Value of net Short-term securities- 12.00% ) ) assets Freddie Mac 0.05%-0.28% due 3/2/2012-1/9/2013 $ Federal Home Loan Bank 0.065%-0.25% due 3/1/2012-2/4/2013 U.S. Treasury Bills 0.046%-0.155% due 4/19-8/16/2012 Fannie Mae 0.04%-0.23% due 4/27/2012-1/9/2013 Chariot Funding, LLC 0.15%-0.19% due 4/11-5/16/2012 (3) Jupiter Securitization Co., LLC 0.13% due 3/12/2012 (3) JPMorgan Chase & Co. 0.25% due 7/25/2012 Other securities Total short-term securities (cost: $2,900,702,000) Total investment securities (cost: $18,377,458,000) Other assets less liabilities ) ) Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the year ended February 29, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 2/29/2012 (000) Hologic, Inc. (1) - $ - $ Endo Pharmaceuticals Holdings Inc. (1) - MITIE Group PLC (4) - - Logitech International SA (1) - - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $791,222,000, which represented 3.27% of the net assets of the fund. (4) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous” and “Other securities,” was $643,194,000, which represented 2.66% of the net assets of the fund. This amount includes $642,465,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at February 29, 2012 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $17,784,478) $ Affiliated issuers (cost: $592,980) $ Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at February 29, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at February 29, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (1,169,802 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended February 29, 2012 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $2,209; also includes $3,382 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments (includes $2 net gain from affiliates) Currency transactions ) Net unrealized (depreciation) appreciation on: Investments ) Currency translations 2 ) Net realized gain and unrealized depreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended Year ended February 29, 2012 February 28, 2011 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized (depreciation) appreciation on investments and currency translations ) Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $95,526 and $79,699, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization AMCAP Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital by investing primarily in U.S. companies that have solid long-term growth records and the potential for good future growth. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (Classes 529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The retirement plan share classes (Classes R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of February 29, 2012 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
